MEMORANDUM**
Sung Chul Cho, a native of Korea, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“IJ”) denial of his motion for continuance. Cho also petitions for review of the BIA’s order denying his motion for reconsideration. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a continuance for clear abuse, Rios-Berrios v. INS, 776 F.2d 859, 862 (9th Cir.1985), and the denial of a motion to reconsider for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petitions.
Cho moved to continue removal proceedings until the outcome of his wife’s application for adjustment of status. The IJ denied the motion after considering the nature of the requested relief, the likelihood of hardship to Cho’s family, and Cho’s alleged involvement in illegal gambling. Based on this record the IJ did not clearly abuse its discretion by denying Cho’s motion for a continuance. Cf. RiosBerrios, 776 F.2d at 862.
Further, the BIA did not abuse its discretion by denying Cho’s motion to reconsider because Cho failed to demonstrate factual or legal errors warranting reconsideration. See Chudshevid v. INS, 641 F.2d 780, 784 (9th Cir.1981). Moreover, Cho has not shown that the BIA acted “arbitrarily, irrationally, or contrary to law.” Cano-Merida, 311 F.3d at 964.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.